October   4, 1965


Mr. Walter W. Broemer                         Opinion No. C- 520
Superintendent
Alabama-Coushatta Indian                      Re:   Whether the Texas Commls-
  Reservation                                       slon for Ind.lan Affairs
Livingston,   Texas                                 can authorize the Alabama
                                                    and Coushatta I&San Trl-
                                                    bal Council to negotiate
                                                    and enter into contracts
                                                    executing long term lease
                                                    agreements with the Public
Dear Mr. Broemer:                                   Housing Administration.
             Your letter    of September 8, 1965, requesting         an opinion
of this   office,  reads    as follows:
            "The Alabama-Coushatta Indian Tribal           Council
     has made application    for a Public Housing          Project
     on the Reservation.    Attached is a copy of           a
     letter   from Public Housing Administration.             The
     project   would be developed on State Trust           Land.
            'The Texas Commission for Indian Affairs
     requests the opinion of your office    on the
     following   questions:
            "(1)    Is the Texas Commission for I&Ian
     Affairs     authorized under House Bill No. 1096,
     59th Texas Legislature,     to establish  a Public
     Housing Agency within the meaning of Section
     1402 (11) of Title 42, U.S. Code.
             "(2)    Can the Texas Commission for Indian
      Affairs     authorize the Alabama and Coushatta
      Indian Tribal Council to negotiate      and enter
      Into contracts      executing long term lease
      agreements with the Public Housing Admlnls-
      tratlon."



                                     -2449-
Mr. Walter W. Broemer,     page 2 (C- 520 )


             Section 1402 (11)   of Title    42, United     States   Code
Annotated,    provides:
          “(11)  The term ‘public housing          agency’
     means any State, county munlclpallt

     engage In the developm-stratlon
     of low-rent housing or slum clearance,        The
     Administration     shall enter Into contracts   for
     financial   assistance   with a State or State
     agency where such State or State agency makes
     application    for such assistance   for an eligible
     project   which, under the applicable    laws of
     the State, Is to be developed tnd administered
     by  such State or State agency.
           House Bill 1096, Acts 59th Leg. 1965,            ch. 279, p. 552,
which creates the Commission for Ind.lan Affairs,            provid.es as
follows  in Section 12:
            “Set, 12.   The Commission may negotiate
      with any agency of the United States In ord.er
      to obtain grants to assist In the development
      of the Reservation.”
            In answer to your first question,         It Is our opinion
that the Texas Commission for Indian Affairs            Is a “public
hOu8i     agency”  within  the  provlslons    of  Section   1402 (11) of
Title “& 2, U.S.C.A.    AS Section   12 of House Bill log6 speclfl-
tally authorizes     the Commission to negotiate        for the purpose
of obtaining grant8 for development of the Alabama-Coushatta
                                     thereby within the definition
                                   In Section 1402 (11) of Title 42.
                                     42 provld.es that the United.
                                     directly    with the Texas Commls-
alon for Indian Affair8     In contracts for financial        assistance
as the Commission’s primary re8pOn8ibi1ity           is the development
of the human and economic re8ource8 of the AlabamB-Couahatta
Indian Reservation.
             Section   8 of House Bill     1096 provides:
            “Sec. 8.    All powers, duties,    and. function8
      with respect to the supervision,      management, and
      control   of the Alabama-Coushatta Indian Reserva-
      tion, previously     vested in the Board of Texas
      State Hospital8    and Special Schools,    and all ap-
      propriated   balances,    property, personnel,    and

                                  -2450-
Mr. Walter Broemer, page    3 (C- 520      )


     record8 used by the Board In conjunction  with
     such powers, duties,  and function8 are transferred
     to the Connnlsslon for Indian Affairs."
            Section 2 of Article  3174b provides In part:
            II . .Effectlve  September 1, 1949, the
     controi and management of, and all rights,
     privileges,    powers, and duties lncld~ent thereto
     including bulldlng,    design and construction   of
     the Texas State Hospitals    and Special Schools
     which are now vested In, and exercised. by the
     State Board of Control shall be transferred
     to, vested In, and exercised     by the Board for
     Texas,,State Ho8pltalS and Special Schools.
     . . .
            The control and management of the affairs        and property
of eleemosynary Institutions      established   by law are vested In
the Board for Texas State Hospital8 and Special Schools.           29 Tex.
Jur.2d 664, B 4. Institutions       governed by the Board may adopt
necessary rule8 and regulations       to Improve efficiency    Andystand~ards
necessary   In the operation of the lnetitutlon.        HarPiS v. Thomas,
217 S.W. 1068 (Tex.Clv.App.     1920).     Control and management of
bulldlng   construction   on the Alabama-Coushatta Reservation was
vested In the State Board of Hospitals        and Special School8 by
virtue of Section 2 of Article       317&b. Section 8 of House Bill
1096 transfers    control and management of building construction
to the Commlsslon for Indian Affairs.         It Is our opinion that
the power to execute long term leases for public housing develop-
ment of the Alabama-Coushatta Reservation         18 vested In the Com-
mission for Ind~ian Affairs    and may not be delegated to the Alabama-
Coushatta Tribal Council.      However, the lands and all tribal       assets
are the property of the Alabama-Coushatta Tribes, and any disposl-
tlon of these assets is subject to the approval of a majority of
the Indlan8.     (Attorney General'8 Opinion8 WW-327 and W-43).
Therefore,   the Commission for Indian Affair8 may not execute long
term leases with the Public Housing Administration          for public
,hou8ing on tribal    land without the approval of a majority of the
Indians.
                        SUMMARY
            The Commission for Indian Affair8 constitutes
      a "public hou81    agency" within the provisions    of
      Section 1402       of Title 42, U.S.C.A.
            The Commission for Indian Affairs cannot au-
      thorize the Alabama-Coushatta Tribal Council to

                                  -2451-
Mr. Walter Broemer,   page 4 (C- 520     )


     execute long term lease contracts      with the Public
     Houalng Adminletration;    however, such long term
     leaee of tribal   land8 may be executed by the Com-
     mission for Ind~lan Affaira,    subject to the approval
     of a majority   of the Indiana.
                              Very truly      yours,


                              WAGGONER CARR
                              Attorney General


                              By: UA                   *
                                 Gordon      Houser
                                 Assistant


OH:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert,   Chairman
Malcolm Quick
David Longorla
Roger Tyler
Ralph.Rash
APPROVEDFORTHE AT'J!ORNEX
                        GENERAL
BY: T. B. Wright




                                -2452-